Citation Nr: 1648170	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  08-30 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for dementia, Alzheimer's disease of the posterior cortical atrophy type variant.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1966 to February 1971.  The Veteran died in January 2012, and the appellant is his surviving spouse; she has been substituted for the Veteran for these pending claims.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In an October 2010 decision, the Board conducted an independent review of the evidence and determined that new and material evidence had been received to reopen the claim; the Board also remanded the case to the RO for additional development at that time.

This matter also comes before the Board on appeal from a February 2013 rating decision by the VARO in St. Paul, Minnesota, which denied service connection for the cause of the Veteran's death.


REMAND

The Board, in an October 2010 decision, reopened the claim for dementia, Alzheimer's disease of the posterior cortical atrophy type variant, based upon new and material evidence of a diagnosis of dementia and the opinions of two private physicians that this condition may be related to the Veteran's service.  The Board then remanded the claim to the RO for further development, directing the RO to obtain the Veteran's service personnel records and to return the claims file to the VA examiner who conducted an April 2007 examination of the Veteran for an addendum opinion as to whether the Veteran's dementia, Alzheimer's disease of the posterior cortical atrophy type variant, is causally related to any incident in service including the documented head injury in June 1967. 

The record includes a March 2011 VA opinion that the in-service head injury could have contributed to the Veteran's dementia, but the psychiatrist noted a significant lapse of time between that injury and clinical onset such that several other etiologies could be "relevant."  The examiner ultimately provided a negative opinion, but appeared to have focused on the likelihood of other possible events, none of which are pertinent to this Veteran's claim.  

An August 2011 opinion provider ultimately could not provide an opinion because the Veteran was non-verbal and unable to cooperate in the examination.  

After the Veteran's death, the claims file was sent for another opinion in February 2013 to determine whether the Veteran had sustained an in-service traumatic brain injury (TBI), which could be a basis for his dementia.  The examiner relied on the Veteran's military personnel records from 1969-70, noting that there was no deterioration in performance and no documentation of alteration in consciousness/neurological functioning or loss of consciousness, and opined that it was less likely than not that a TBI was sustained due to the documented laceration.

It is the Board's judgment that the February 2013 medical opinion is inadequate for several reasons.  It attributed the wrong date to the in-service head laceration and thus, did not consider all pertinent service records.  The injury occurred in June 1967, per the service treatment records (STRs), not June 1969 as stated in the examination report.  The examiner also failed to consider military personnel records from May 1967 to October 1967 for documented performance issues following the Veteran's head injury.  While the examiner also commented on the fact that the Veteran worked at a high functional level for many years until the onset of dementia, the ultimate rationale for the negative opinion was that the Veteran's work performance did not change after the in-service injury and there was no documentation of loss of consciousness or alteration in neurologic functioning "around" the time of the injury.  

Since the examiner did not review the personnel records dated closer to the June 1967 injury, the premise of the opinion is incorrect.  

Further, the Veteran has maintained that he lost consciousness at the time of the injury and it is documented in his private medical records.  A lay person is competent to report that he/she experienced alteration or loss of consciousness.  Layno v. Brown, 6 Vet. App. 465 (1994).  The examination is inadequate because the examiner did not consider the Veteran's competent lay history.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, the fact that the STRs do not document any loss or alteration of consciousness is not dispositive, as they similarly do not state that loss or alteration of consciousness did not occur.

In light of the foregoing and the VA's duty to assist, the Board feels that another medical opinion is required in order to decide the issue of service connection for dementia.  38 C.F.R. § 3.159(c)(4) (2016).  

Relative to the issue of service connection for the cause of the Veteran's death, the RO denied the appellant's claim in February 2013.  Thereafter, in March 2013 she submitted a statement that is construed as a notice of disagreement (NOD) with regard to the denial (while the issue of service connection for dementia remained on appeal).  The RO notified the appellant that it had received her NOD, but to date she has not been issued a statement of the case (SOC).  Thus, the Board remands the case to the RO to issue an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As the outcome of the issue of entitlement to service connection for dementia may impact upon the claim of entitlement to service connection for the cause of the Veteran's death, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the issue of service connection for the cause of the Veteran's death should not be adjudicated until after the RO has re-adjudicated the issue of entitlement to service connection for dementia.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the VA examiner who wrote the February 2013 opinion, or if unavailable, another appropriate examiner, and request an addendum opinion.  The claims file and copies of all pertinent records must be reviewed by the examiner in conjunction with the examination.

Following the review of all records, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed dementia, Alzheimer's disease of the posterior cortical atrophy type variant, is etiologically related to the documented in-service head injury in June 1967.  

In rendering an opinion, the examiner is asked to consider, and discuss as necessary, the following.  In statements, the Veteran indicated that he lost consciousness at the time of the in-service head injury in June 1967.  He is competent to report that he lost consciousness during military service.  Also, when comparing the Veteran's March 1967 and October 1967 job performance evaluations, the service personnel records document a change (a decline).  

The examiner must provide a complete rationale for all opinions and conclusions reached.

2.  Thereafter, the AOJ should re-adjudicate the claim of entitlement to service connection for dementia, Alzheimer's disease of the posterior cortical atrophy type variant.  If the benefit sought on appeal is not granted, the AOJ should issue the appellant a supplemental statement of the case, provide her an opportunity to respond, and then return the case to the Board.

3.  Following adjudication of the claim of service connection for dementia, the AOJ should reajudicate the claim of service connection for cause of the Veteran's death.  If that benefit is not granted, the AOJ should furnish the appellant and her representative a SOC.  To perfect an appeal in the matter to the Board, she must timely file a substantive appeal (VA Form 9) thereafter.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2015).







